DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive with regards to the Rejections under 35 U.S.C. 112. 
Applicant has noted that paragraphs [0055] and [0058] of the published application shows support for the claimed language of “the multi-curvature’ optical edge does not include any tangents parallel to the optical axis”. 
Paragraphs [0055] and [0058] recites possible configurations for the anterior and posterior optical surfaces as well as diameters ranges for the respective surfaces. 
Applicant has argued with reference to an annotated figure, that due to the space between lines within the annotated circle, the gray shaded line that the Examiner previously labeled as a “tangent parallel to the optical axis” is actually not parallel to the optical axis.
Applicant should note that a tangent can be a line that abuts any arbitrary point along the curved surfaces so as to encompass a continuum of angles, which would likely include one that is parallel to the optical axis(see annotation below). 

    PNG
    media_image1.png
    514
    964
    media_image1.png
    Greyscale

Applicant should amend the claims to recite ‘transitional’ before ‘tangents’ in the second to last line of the claim in order to more specifically claim what is encompassed by ‘tangent’. 
Applicant additionally argues that the reason for the annotated gray shaded line not being parallel to the optical axis is due to the combination of the convex curvature of the posterior optical surface as well as the posterior optic surface having a larger diameter than that of the anterior optic surface, which results in the multi-curvature optical edge never having a portion (or tangent) that is parallel to the optical axis. 
Applicant should note that a “convex curvature of the posterior surface” is not recited in the claims.  Curved surfaces is only recited in the claims as it pertains portions of the ‘multi-curvature optic edge’ that surrounds the optic. 
However, the recited structural lens components are met by Miller et al. including the diameters of the posterior and anterior optic surfaces(see 103 rejections below). 
Additionally, applicant argues that the only way the multi-curvature optical edge 102 would have a portion (and therefore a tangent) parallel to the optic axis would be if a portion of the third curved surface 210 curved radially-inward back toward the optical axis before intersecting with the posterior optical surface. 
As discussed supra, there appears to be a tangent line that is parallel to the optical axis in the applicants Figures. 
Therefore, the rejections with regards to U.S.C 112, are being maintained. 

Applicant’s arguments, see pages 9-11, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-5, 7-8, 11-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paul et al. (US 6,468,306).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 11-13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended independent claim 1 to recite “wherein the optic edge does not include any tangents parallel to an optical axis of the optic”. Applicant has cited support for this claimed feature to be found in Fig. 2 of the drawings. However, from the drawings it is unclear how a tangent parallel to an optical axis of the optic would not exist at a point as shown in the Fig. 2 (See annotation supra). Applicant should cite/explain passages in the specification to support this amended claimed language.

Claims 1-5, 7-8, 11-13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended independent claim 1 to recite “wherein the optic edge does not include any tangents parallel to an optical axis of the optic”. Applicant has cited support for this claimed feature to be found in Fig. 2 of the drawings. However, from the drawings it is unclear how a tangent parallel to an optical axis of the optic would not exist at a point as shown in the Fig. 2 (See annotation supra). Applicant should cite/explain passages in the specification to support this amended claimed language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016) in view of Paul et al. (US 6,468,306).

Referring to claim 1, Miller et al. discloses an ophthalmic lens comprising (Fig. 11D): an optic having an anterior optic surface(102) and a posterior optic surface(103) disposed about an optical axis; a multi-curvature optical edge surrounding the optic(Fig. 11D) and connecting the anterior optic surface to the posterior optic surface, the multi-curvature optical edge comprising a plurality of curved surfaces (124, 126, and 128), wherein: the plurality of curved surfaces comprises a first curved surface(124) having a first radius of curvature (see Fig. 11D), and a second curved surface(126) having a second radius of curvature(see Fig. 11D), and a third curved surface(128) having a third radius of curvature(see Fig. 11D); the first curved surface is tangentially connected to the anterior optic surface at a first end edge of the first curved(123) surface and tangentially connected to the second curved surface at a second end of the first curved surface(125); the second curved surface is tangentially connected to the third curved surface(@ 127); each of the plurality of curved surfaces of the multi-curvature optical edge is convex in shape(See curves in Fig. 11D).
The embodiment of Fig. 11D shows the surfaces with radii of curvature, but lacks a detailed description of specific values of the curvatures.
However, the embodiment of Fig. 2D discloses values(different) for the radii of curvatures of the lens (as well as the example in paragraphs 37-38) as well as discloses that the surfaces can be of any desired shape(paragraph 41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare seen by the patient.
Miller et al. lacks a detailed description of the multi-curve optical edge not including any tangents parallel to the optical axis.
Paul et al. teaches an intraocular lens in the same field of endeavor that comprises a peripheral edge with a curved surface(208; Fig. 14) that is non-parallel with respect to the optical axis (col. 12 lines 12-26) for the purpose of reducing the glare within the IOL(abstract).
It would have been obvious to a person of ordinary skill in the art to modify the third curved surface of Miller et al. to include a curved region that is non parallel with respect to the optical axis as taught in Paul et al. in order to reduce glare within the IOL. 
Referring to claim 2, Miller et al. discloses wherein at least one of the curved surfaces of the multi-curvature optical edge is configured to redirect light incident on the multi-curvature optical edge away from a patient’s fovea (Applicant should note the use of functional language in the claim. As long as the structural limitations of the claim is met i.e. curved surface; the functional recitation of the redirecting of light is met).
Referring to claim 3, Miller et al. discloses wherein at least one of the curved surfaces of the multi-curvature optical edge is configured to diffuse light incident on the multi-curvature optical edge away from a patient’s fovea (Applicant should note the use of functional language in the claim. As long as the structural limitations of the claim is met i.e. curved surface; the functional recitation of the diffusion of light is met).
Referring to claim 4, Miller et al. discloses a multi-curvature optical edge that connects to the posterior optic surface.
Miller lacks a detailed description of wherein the multi-curvature optical edge connects to the posterior optic surface to form a corner edge in the embodiment of Fig. 11D.
However, in the embodiment of Fig. 8, Miller et al. discloses the multi-curvature optical edge connects to the posterior optic surface to form a corner edge(129) for the purpose of providing a transition between the surfaces of the lens and provide the desired shape of the lens in order to correct the patients vision (paragraph 41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare.
Referring to claim 5, Miller et al. discloses wherein the third curved surface (128) is connected to the posterior optic surface (Fig. 11D around 129).
Referring to claim 7, Miller et al. discloses lenses with multi-curved edges that comprises a variety of curves surfaces tangentially connected (paragraph 8).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the edge surface of the embodiment of Fig. 11D to comprise a fourth curved surface having a fourth curvature different from the first curvature, the second curvature, and the third curvature, the fourth curved surface tangentially connected to the third curved surface in order to provide the patient with the desired vision correction to the eye and reduce glare.
Referring to claim 8, Miller et al. lacks a detailed description in the embodiment of Fig. 11D, wherein each of the plurality of curved surfaces comprises a radius of curvature in the range of 0.01 and 1.50 mm.
However, Miller et al. provides values for example lenses with the radius of curvature in the range of 0.01 and 1.50mm (see Table 1, and paragraph 38), for the purpose of providing a gradual transition region to the posterior surface to reduce glare and correcting a patients vision.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare.
Referring to claims 11-13, Miller et al. discloses an intraocular lens in the embodiment of Fig. 11D. However, Miller et al. lacks a detailed description of dimensions for the lenses in this embodiment.
However, in another embodiment, Miller et al. discloses wherein: the ophthalmic lens comprises an intraocular lens(abstract); a diameter of the anterior optic surface is in the range of 4.5 mm to 7.5 mm(corrective diameter, see Table 1 for example values; 4.90mm); a diameter of the posterior optic surface is in the range of 5.0 mm to 8.0 mm(lens diameter, see Table 2 for example values; 5.0mm); and the diameter of the posterior optic surface is greater than the diameter of the anterior optic surface(see values in the table 1, and Fig.2A-2B).
Referring to claim 12, Miller et al. discloses in another embodiment wherein the diameter of the anterior optic surface is at least 6.5 mm (paragraph 38, discloses the overall lens diameter in the range of 1-10mm, therefore the anterior optic surface can be at least 6.5mm).
Referring to claim 13, Miller et al. discloses in another embodiment wherein the diameter of the anterior optic surface is at least 7.0 mm(paragraph 38, discloses the overall lens diameter in the range of 1-10mm, therefore the anterior optic surface can be at least 7.0mm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the lens of the embodiment of Fig. 11D, to have the dimensions listed in other embodiment, in order to provide a lens with surfaces that reduce glare seen by patients.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016) in view of Paul et al. (US 6,468,306) as applied to claim 1 above, and further in view of Osio Sancho (US 2007/0122450).

Referring to claim 14 Miller et al. discloses implantable lenses, but lacks a detailed description of the ophthalmic lens comprising a contact lens.
Osio Sancho discloses a contact lens with the diameter ranging from 13mm-15mm (paragraph 65) for the purpose of providing a lens that will cover the cornea to correct the vision of a patient.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the lens of Miller et al. with the dimensions as taught in Osio Sancho in order to provide a lens that will cover the cornea to correct the vision of a patient.
Additionally, it would have only taken routine skill in the art to modify the size of the implantable lens of Miller et al. with the dimensions found in Osio Sancho in order to provide a lens that will cover the cornea to correct the vision of a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774